DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/21/2021 has been entered. Claims 1 and 4-9 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection, 112(a) rejection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 05/24/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ono (US 20070110554 A1).
Regarding claim 1, Ono discloses a joint shaft structure (see Fig. 3) comprising: a base member (3, K, element between K and 13 along L2); an output shaft member (30) that is supported on one side of the base member (left side in Fig. 3) so as to be rotatable around a rotational axis (L2); and a strain wave gear reducer (22, 25, 26) that rotates the output shaft member relative to the base member by transmitting rotation of a motor (10a), disposed in a hollow part of the base member (see Fig. 3), to the output shaft member while reducing a speed of the rotation (see Fig. 3), wherein: the strain wave gear reducer includes: a wave generator (22) fixed to a shaft (21, 15) that is rotated around a longitudinal axis (axis of 21 and 15) coinciding with the rotational axis by a driving force from the motor (see Fig. 3); a substantially cylindrical flexspline (25) having a first end (left side in Fig. 3) and a second end (right side in Fig. 3), an elastic part being provided at the first end (see Fig. 3), the second end being fixed to the base member by a flange (25a) extending radially outward from the elastic part, the elastic part having a shape of a thin-walled cylinder elastically deformable in a radial direction and including a plurality of external teeth arrayed in a circumferential direction on an outer circumferential surface (see paragraph [0028], wherein [t]eeth (not shown) are formed on the outer peripheral surface of the cylindrical portion of the second flexspline 25), and the wave generator being fitted inside the elastic part (see Fig. 3); a ring gear (26) that is disposed on a radially outer side of the flexspline and fixed to the output shaft member (via 29 and B5), and has internal teeth meshing with the external teeth (see paragraph [0030], wherein [t]he second gear portion 26b has a greater number of teeth than the second flexspline 25); the output shaft member has an opening (space between B5) larger than an outside diameter of the wave generator (see Fig. 3), at a position adjacent to the elastic part (to the left in Fig. 3); and a cover (50) that closes the opening in an openable manner (via B7).  
Regarding claim 4, Ono discloses the shaft (15, 21) is a motor shaft provided in the motor (10a); and the base member (3, K, element between K and 13 along L2) is provided with a through-hole (hole through element between K and 13 along L2) having an opening diameter smaller than an outside diameter of the wave generator (22) but larger than an outside diameter of the motor shaft (see Fig. 3), and with a motor mount (13) on which the motor having the motor shaft passed through the through-hole is mounted (see Fig. 3).  
Regarding claim 5, Ono discloses a horizontal articulated robot (Fig. 1 and 3 rotated 90 degrees clockwise) comprising the joint shaft structure according to claim 1 (see rejection of claim 1 above), wherein: the rotational axis (L2) extends along a vertical direction (up down direction in Fig. 3 rotated 90 degrees clockwise); and the output shaft member (30) is disposed above or below the base member (3, K, element directly to the left of K in the figure; 30 is located above 3, K, element directly to the left of K in the figure when Fig. 3 is rotated 90 degrees clockwise). Note: Fig. 1 and Fig. 3 of Ono disclose a vertical articulated robot with the output shaft member disposed to the left of the base member. However,   
Regarding claim 6, Ono discloses the rotation axis (L2) extends in a vertical direction (up and down in Fig. 3 rotated 90 degrees clockwise); the output shaft member (30) is disposed above the base member (3, K, element between K and 13 along L2; 30 is located above 3, K, element between K and 13 along L2 in the figure when Fig. 3 is rotated 90 degrees clockwise); and the opening (space between B5) in the output shaft member is located vertically above the flexspline (the space between B5 is located above 25 in Fig. 3 rotated 90 degrees clockwise). Note: Fig. 1 and Fig. 3 of Ono disclose a vertical articulated robot with the output shaft member disposed to the left of the base member. However, a simple 90 degree rotation of the figure results in the above limitations. For example, the device in Fig. 1 of Ono can be mounted on to the floor, while a 90 degree rotation of the device can be mounted on a wall. In other words, a reorientation of the device of Ono would not produce a new and patentably distinct device.   
Regarding claim 7, Ono discloses the first end (left side in Fig. 3) of the flexspline (25) is positioned vertically above the second end (the left side of 25 is positioned above the right side of 25 when Fig. 3 is rotated 90 degrees clockwise. Note: Fig. 1 and Fig. 3 of Ono disclose a vertical articulated robot with the output shaft member disposed to the left of the base member. However, a simple 90 degree rotation of the figure results in the above limitations. For example, the device in Fig. 1 of Ono can be mounted on to the floor, while a 90 degree rotation of the device can be mounted on a wall. In other words, a reorientation of the device of Ono would not produce a new and patentably distinct device.  
Regarding claim 8, Ono discloses the flange (25a) is directly fixed to the base (at K) and the flexspline (left side of 25 in the figure).  
Regarding claim 9, Ono discloses the cover (50) and the shaft (21, 15) that is rotated around the longitudinal axis are physically separated from one another (via 57).

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered but they are not persuasive. First, the Examiner notes that there is some confusion as to what the Examiner regards as the base member in the Ono reference. When viewing figure 3 in the vertical orientation such that the axis L2 is vertical, the element to the left of K, which is to mean the element to the left of the right side of K, is considered to be part of the base. As such, the Examiner has clarified the rejection to eliminate confusion as to which elements are being regarded as the base. More specifically, element 3, element K and the element between K and 13 along the axis L2 are regarded as the base of Ono.
Regarding Applicant’s arguments that Ono fails to disclose a cover that closes the opening because Ono teaches a communications portion 50a, the Examiner respectfully disagrees. Paragraph [0057] of Ono discloses “The first connection shaft 5, the first arm 3, the communicating portion 50a of the connection base 50, the second arm 30, and the second connection shaft 43 do not necessarily have to be hollow”. In other words, the communicating portion 50a of the connection base 50 is solid. As such, Ono discloses a cover (50) that closes the opening (space between B5) in an openable manner (via B7).
	Regarding Applicant’s arguments that Ono fails to disclose a cover that closes the opening because Ono’s cover 50 leaves an opening at the top (i.e., left side) at bolt B5, the Examiner respectfully disagrees. MPEP 2111 states that [d]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). First, Dictionary.com defines “close” as: to put (something) in a position to obstruct an entrance, opening, etc., or to stop or obstruct (a gap, entrance, aperture, etc.). Second, figures 2 and 3 of the instant application clearly shows a gap between the cover 18 and the first arm 3, such that the opening 17 is not completely covered, i.e., no passages exists. The cover 50 of Ono, which can be solid as shown above, obstructs the opening, the space between B5, which is consistent with the definition of the term “close”. Additionally, the gaps provided near the bolts B5 of Ono is consistent with Applicant’s own specification shown in figures 2 and 3. As such, Ono discloses a cover (50) that closes the opening (space between B5) in an openable manner (via B7). Further, the Examiner notes that Applicant appears to argue that the cover must completely close 
	Regarding Applicant’s arguments that Ono fails to disclose the base member is provided with a through hole having an opening smaller than the outside diameter of the wave generator, the Examiner respectfully disagrees. As noted above, the base member of Ono is considered to be element 3, element K, and the element that is between K and 13 along the axis L2. As such, as can be seen in Fig. 3 of Ono, the base member, specifically the element between element K and 13 along the axis L2, is provided with a through hole having an opening smaller than the outside of the wave generator 22.
	In view of the arguments presented above, Ono discloses each and every element of claims 1 and 4-9. As such, the Non-Final rejection of 05/24/2021 is maintained. 
       
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658